73 U.S. 497 (____)
6 Wall. 497
EX PARTE DE GROOT.
Supreme Court of United States.

Mr. Brent, for the petitioner.
Mr. Justice NELSON delivered the opinion of the court.
The party has mistaken his remedy, if he has any, which is by writ of error to the court below to reverse the judgment there rendered in the case. The authorities are uniform on the question.[*]
NOTES
[*]  Decatur v. Paulding, 14 Peters, 497; Kendall v. United States, 12 Id. 527; Brashear v. Mason, 6 Howard, 92; The United States v. Guthrie, 17 Id. 284.